
	
		II
		112th CONGRESS
		2d Session
		S. 3518
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To make it a principal negotiating objective of the
		  United States in trade negotiations to eliminate government fisheries
		  subsidies, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Trade in Seafood
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)According to the
			 Food and Agriculture Organization of the United Nations, 85 percent of the
			 world’s fisheries are overexploited, fully exploited, significantly depleted,
			 or recovering from overexploitation, the highest percentage ever on
			 record.
			(2)A primary reason
			 for the global fisheries crisis is government subsidies that create perverse
			 incentives for continued fishing in the face of declining catches.
			(3)Despite the dire
			 conditions of the world’s marine resources, some of the countries that engage
			 in the most fishing continue to provide significant subsidies to their fishing
			 fleets.
			(4)Fisheries
			 subsidies are estimated to be approximately 20 percent of the value of the
			 world catch and have helped create a global fishing fleet that is up to 250
			 percent larger than that needed to fish sustainably.
			(5)Many long-range
			 foreign fleets are supported by government subsidies for fuel, other
			 operational expenses, and vessel construction that allow their fleets to fish
			 longer, at greater distances, and more intensively than is commercially or
			 environmentally warranted. Those fleets would not be viable without the support
			 of government subsidies.
			(6)Many developing
			 countries are particularly affected by fisheries subsidies provided by other
			 governments because the developing countries are unable to compete against
			 subsidized industrial fleets.
			(7)Fisheries
			 subsidies offered by the governments of other countries give the fleets of
			 those countries an unfair advantage over United States fishermen by reducing
			 the costs of operations and increasing the number, size, and power of vessels
			 competing for fish. Foreign fisheries subsidies also undermine opportunities
			 for United States fishermen in potential export markets.
			(8)Without committed
			 global leadership to reduce overfishing subsidies, there is a
			 significant risk that the oceans will become too depleted to fish, resulting in
			 a catastrophic blow to the world economy and environment.
			(9)As one of the
			 world’s largest importers of seafood and one of the top five exporters of
			 seafood, the United States has a particular responsibility to lead trade
			 negotiations to address fisheries subsidies and make the establishment of
			 strong new rules on fisheries subsidies a core priority in United States trade
			 negotiations.
			(10)Paragraphs 28
			 and 31 of the Ministerial Declaration of the World Trade Organization adopted
			 at Doha November 14, 2001, which launched the Doha Development Agenda, called
			 for negotiations to clarify and improve disciplines on trade-distorting
			 government fisheries subsidies.
			(11)Paragraphs 9
			 through 11 of Annex D of the Ministerial Declaration of the World Trade
			 Organization adopted at Hong Kong December 18, 2005, reinforced the Doha
			 fisheries subsidies mandate, noting that there is broad agreement that
			 the Group should strengthen disciplines on subsidies in the fisheries sector,
			 including through the prohibition of certain forms of fisheries subsidies that
			 contribute to overcapacity and over-fishing and calling on
			 Participants promptly to undertake further detailed work to, inter alia,
			 establish the nature and extent of those disciplines, including transparency
			 and enforceability.
			(12)The negotiations
			 on fisheries subsidies in the World Trade Organization and negotiations for the
			 Trans-Pacific Partnership Agreement are two of the most important, and
			 promising, international efforts to stop global overfishing and represent
			 meaningful efforts to directly address a key environmental issue that directly
			 impacts international trade.
			(13)On November 12,
			 2011, the leaders of the 9 countries in negotiations for the Trans-Pacific
			 Partnership Agreement—Australia, Brunei Darussalam, Chile, Malaysia, New
			 Zealand, Peru, Singapore, Vietnam, and the United States—announced the
			 achievement of the broad outlines of an ambitious, 21st-century agreement.
			 According to a statement released by those leaders, the agreed outline calls
			 for [a] meaningful outcome on environment [that] will ensure that the
			 agreement appropriately addresses important trade and environment challenges
			 and enhances the mutual supportiveness of trade and environment. The TPP
			 countries share the view that the environment text should include effective
			 provisions on trade-related issues that would help to reinforce environmental
			 protection and are discussing an effective institutional arrangement to oversee
			 implementation and a specific cooperation framework for addressing capacity
			 building needs.. Various proposals, including a proposal by the United
			 States, to bring disciplines to government-subsidized fishing are under active
			 discussion as part of the negotiations on the environment chapter of the
			 Trans-Pacific Partnership Agreement.
			(14)The United
			 States continues to make achievement of an agreement on disciplines on
			 government fisheries subsidies a priority in negotiations in the World Trade
			 Organization and for the Trans-Pacific Partnership Agreement. On December 16,
			 2011, at the Eighth Ministerial Conference of the World Trade Organization in
			 Geneva, the United States Trade Representative issued a statement urging
			 continued work toward an ambitious outcome on fisheries subsidies under
			 the WTO. Noting the acute impact of declining catches on developing
			 countries, the Trade Representative further stated, We stand ready to
			 explore new negotiating approaches that can move us towards the elimination of
			 harmful subsidies that contribute to overcapacity and overfishing. . . . WTO
			 Members have a duty to address one of the root causes of overfishing and
			 overcapacity—the fisheries subsidies that encourage fishing enterprises to fish
			 longer, harder, and farther than would otherwise be sustainable without subsidy
			 aid. . . . The United States is ready to continue this work in the WTO and in
			 other appropriate fora—including free trade agreements such as the
			 Trans-Pacific Partnership and other bilateral, regional and multilateral
			 initiatives..
			(15)A strong
			 fisheries subsidies agreement by the World Trade Organization and in the
			 Trans-Pacific Partnership Agreement would set an historic precedent by showing
			 that international trade can directly benefit the environment while promoting
			 exports and open markets.
			3.Trade
			 negotiating objectives of the United States with respect to government
			 fisheries subsidiesIt shall
			 be a principal negotiating objective of the United States in negotiations for a
			 trade agreement—
			(1)to eliminate fisheries subsidies provided
			 by governments that unfairly distort markets to the detriment of United States
			 commercial fishing interests and that perpetuate unsustainable fishing
			 practices; and
			(2)to ensure that any commitments with respect
			 to such subsidies are enforceable under appropriate trade laws.
			4.Effective
			 dateThis Act takes effect on
			 the date of the enactment of this Act and applies with respect to negotiations
			 for a trade agreement that—
			(1)include any negotiations relating to the
			 elimination or reduction of government fisheries subsidies; and
			(2)are entered
			 into—
				(A)on or after such date of enactment;
			 or
				(B)before such date
			 of enactment if the negotiations continue on or after such date of
			 enactment.
				
